Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-24 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10, 13-16, 20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Karman (US 2008/0285282) in view of Kim (US 5,808,596).

As to claim 1, Karman (Figs. 7, 8) teaches a single display device for a first user, for a second user and for projecting different complete images in different directions, so that the first user in a first location may consume a first type of content, and the second user in a second location may consume a second type of content simultaneously (Although Fig. 1 shows a single user 12 viewing the display, multiple users can readily view the display from multiple angles), the single display device comprising: 
a display panel having first portions (Portions shown in Fig. 8 facing a top left direction) and interleaved second portions (Portions shown in Fig. 8 facing a top right direction), the first portions each facing in a first direction and the interleaved second portions each facing in a second direction different from the first direction (As defined above); and 
a display controller (Circuitry that controls the pixel outputs) [0042] in electronic communication with the first portions and the interleaved second portions, the display controller configured to direct a first complete image (The image displayed by one set of parallel display sides shown in Fig. 8) to the first portions of the display panel for display therefrom, the first portions configured to display the first complete image to a first viewpoint of the first user (The image is displayed to any user standing in the corresponding viewpoint), and to direct a second complete image (The image displayed by the other set of parallel display sides shown in Fig. 8) to the second portions of the display panel for display therefrom (The display can output images using the display configuration shown), the interleaved second portions configured to display the second complete image to a second viewpoint of the second user (The image is displayed to any user standing in the corresponding viewpoint) [0041-0042];
collectively project the first complete image in the first direction and the second complete image in the second direction (Fig. 8 shows projecting every alternate column of display data in the same direction). 

However, Karman does not explicitly teach data drivers.
On the other hand, Kim (Fig. 1) teaches wherein the display controller comprises: 
a first data driver (300) configured to drive the first portions (E.g. odd columns of pixels), wherein each of the first portions projects a portion of the first complete image (The odd columns project only half of the overall image); and 
a second data driver (310) configured to drive the interleaved second portions (E.g. even columns of pixels), wherein each of the interleaved second portions projects a portion of the second complete image (The even columns project the other half of the overall image).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the two separate data drivers of Kim with the display device of Karman because the combination would allow for an increase in possible clock frequency for displaying the image through shifting the display data through two separate circuits. 

As to claim 13, Karman and Kim teach the elements of claim 1 above.
Karman also teaches a single display device for a first user and for a second user (Although Fig. 1 shows a single user 12 viewing the display, multiple users can readily view the display from multiple angles) comprising: 
a display substrate (61) having a plurality of folds (Shown in Fig. 7), and substantially planar portions between adjacent folds, each planar portion having one or more pixel columns formed thereon (Each planar portion including OLEDs 62); 
a first data driver in electronic communication with the pixel columns of a first set of the planar portions (Driving circuitry that drives the odd columns of pixel elements), to display a first entire image from the first set of the planar portions to a first viewpoint of the first user (For displaying the image that faces in one direction); and 
a second data driver in electronic communication with the pixel columns of a second set of the planar portions (Driving circuitry that drives the even columns of pixel elements), to display a second entire image from the second set of the planar portions to a second viewpoint of the second user (For displaying the image that faces in the other direction).

As to claim 2, Karman teaches wherein the display panel further comprises folds between adjacent first portions and second portions (Shown in Fig. 7).

As to claim 3, Karman teaches wherein each of the first portions and the interleaved second portions comprise one or more pixel columns (One pixel column as shown in Fig. 7).

As to claims 4, 16, Karman teaches wherein the first portions and the interleaved second portions collectively have a sawtooth cross-sectional shape (Sawtooth as shown in Fig. 7).

As to claim 10, Karman teaches wherein the display controller is further configured to simultaneously direct the first entire image to the first portions of the display panel and to direct the second entire image to the interleaved second portions of the display panel, for simultaneous display of the first entire image to a first viewing area and of the second entire image to a second viewing area different from the first viewing area (As shown in Fig. 7, both sets of OLEDs in the sawtooth substrate configuration output light at the same time, resulting in a stereoscopic display output) [0042].

As to claim 14, Karman teaches wherein the planar portions of the first set and the planar portions of the second set are positioned in alternating manner along the display substrate (Alternating as shown in Fig. 7).

As to claim 15, Karman teaches wherein the planar portions of the first set are each oriented to face a first direction (Portions shown in Fig. 8 facing a top left direction), and the planar portions of the second set are each oriented to face a second direction different from the first direction (Portions shown in Fig. 8 facing a top right direction).

As to claim 20, Karman teaches the elements of claims 1 and 10 above.

Claim(s) 9 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Karman (US 2008/0285282) in view of Kim (US 5,808,596) in view of Fukuda (US 2009/0058845).

As to claim 9, Karman and Kim teach the display of claim 1 above.
However, Karman and Kim do not teach outputting audio corresponding to the stereoscopic display.
On the other hand, Fukuda (Fig. 1) teaches a first audio output and a second audio output, the first audio output configured to generate audio signals corresponding to the first entire image, and the second audio output configured to generate audio signals corresponding to the second entire image (Separate audio is output corresponding to the two output videos) [0004].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the separate audio output of Fukuda with the stereoscopic display of Karman, as modified by Kim, because the combination would allow two viewers of the display to hear separate audio corresponding to the image displayed to them, increasing overall user experience.

Claim(s) 5-8, 17-19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Karman (US 2008/0285282) in view of Seo (US 2016/0165218).

As to claims 5, 17, Karman teaches the limitations of claim 1 above.
Karman also teaches a first configuration (E.g. the top-left configuration of the substrate in Fig. 7) in which each first portion and its adjacent second portion have a first included angle (Shown in Fig. 7), and a second configuration (E.g. the configuration shown below the first configuration defined above in Fig. 7) in which the each first portion and its adjacent second portion have a second included angle different from the first included angle (Shown in Fig. 7) [0060, 0068].

However, Karman does not teach an actuation element.
On the other hand, Seo (Figs. 2, 7) teaches an actuation element (400) coupled to the display panel (600) and configured to actuate the display panel between a first configuration (E.g. one substrate configuration) and a second configuration (E.g. another substrate configuration) [0034-0035].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the actuator of Seo with the flexible display of Karman because the combination would allow for an electronic means to alter the flexion of the display, providing for more accurate display configurations.

Further, the substrate 61 of Karman is flexible and can be altered to direct the output of light into specific arrangements based on the angles of the respective included angles. The automation of this process falls within the rationale provided in MPEP 2144.04, where a “mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art”. Here, the manual actuation of Karman is replaced with the mechanical means of performing the same actuation in order to alter the first and second included angles.

As to claim 6, Karman teaches wherein the display panel further comprises folds between adjacent first portions and interleaved second portions (Shown in Fig. 7).

However, Karman does not teach an actuation element.
On the other hand, Seo (Figs. 2, 6) teaches the actuation element is coupled to the folds of one side of the display panel (The actuators are coupled to the entire display panel).

As to claims 7, 18, Karman teaches the elements of claim 5 above.
However, Karman does not teach an actuation element.
On the other hand, Seo (Figs. 2, 6) teaches wherein the actuation element comprises a micro-electromechanical system (MEMS) actuator [0035].

As to claims 8, 19, Karman teaches the elements of claim 5 above.
However, Karman does not teach an actuation element.
On the other hand, Seo (Figs. 2, 6) teaches wherein the actuation element comprises one or more of a thermal actuator, a piezoelectric actuator, an electrostatic actuator, or a magnetic actuator [0035].

Claim(s) 11 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Karman (US 2008/0285282) in view of Kim (US 5,808,596) in view of Suglyama (US 2012/0274556).

As to claim 11, Karman and Kim teach the display of claim 1 above.
However, Karman and Kim do not teach detecting the positions of users.
On the other hand, Suglyama (Figs. 4, 5) teaches at least one sensor (52) in electronic communication with the display controller (54), the display controller configured to determine positions of the first user and the second user (Shown in Fig. 5) from output of the sensor, and further configured to orient the first portions and the interleaved second portions so as to direct the first and second entire images toward the positions of the first user and the second user, respectively [0042-0045].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the user position detection of Suglyama with the display device of Karman, as modified by Kim, because the combination would allow for precise output of stereoscopic display images, ensuring the viewers are able to see the intended image without any distortion.

Claim(s) 12 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Karman (US 2008/0285282) in view of Kim (US 5,808,596) in view of Karaoguz (US 2011/0159929).

As to claim 12, Karman and Kim teach the display of claim 1 above.
However, Karman and Kim do not teach detecting the positions of users.
On the other hand, Karaoguz (Fig. 27) teaches a housing at least partially enclosing the display panel (2704) to form an exposed viewing area from which the first entire image and theApplication No.: 17/107,081Docket No.: 003597-2475-101Preliminary Amendment dated April 14, 2021 second entire image are displayed, and an enclosed area covering a portion of the display panel positioned thereunder (2702 and 2704 are placed in a housing that allows for the display of images 2712 and 2714 while also enclosing the back portion of the display panel) [0184].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the housing of Karaoguz with the display device of Karman, as modified by Kim, because the combination would protect the inner circuitry of the display device and increase portability of the overall device.

Allowable Subject Matter
Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
That is, none of the cited references teaches the configuration of claims 21-24 as combined with the different direction projection device of Karman and Kim.

Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered. 
The arguments with respect to claims 1-4, 10, 13-16, and 20 are moot in view of the new grounds of rejection based on reference Kim.
The arguments with respect to claims 5-8 and 17-19 are not persuasive for the same reasons provided in the previous Office action and the interview on 1/28/2022. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691